     Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 1 of 22 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       :
    AIRGAS, INC.,                                      :
                                                       :
                          Plaintiff,                   :   CIVIL ACTION
                                                       :   No. ___________________
          -against-                                    :
                                                       :
    HUDSON HOLDINGS, INC. and                          :
    HUDSON TECHNOLOGIES, INC.,                         :
                                                       :
                          Defendants.                  :
                                                       :

                                          COMPLAINT

         Plaintiff Airgas, Inc. (“Airgas”), by and through its undersigned attorneys, brings this

declaratory judgment action against defendants Hudson Holdings, Inc. (“Hudson Holdings”) and

Hudson Technologies, Inc. (“Hudson Technologies,” and collectively “Hudson” or “Defendants”),

and alleges as follows:

                                   PRELIMINARY STATEMENT

         1.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and

Federal Rule of Civil Procedure 57 to determine and resolve questions of actual controversy

involving the contractual rights and obligations of the parties.

         2.     Defendants have demanded payment from Airgas – and alleged that Airgas is

contractually obligated to pay them by no later than the date of this Complaint – in an amount

determined by independent accountants RSM US LLP (“RSM”) purportedly pursuant to a

post-closing dispute resolution provision of an August 9, 2017 Stock Purchase Agreement

(“SPA”)1 by and among the parties to this action (the “RSM Determination”). The RSM


1
  The SPA is attached hereto as Exhibit 1. All capitalized terms not otherwise defined herein shall
the meaning ascribed to such terms in the SPA.

                                                  1
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 2 of 22 PageID #: 2



Determination, however, went well beyond RSM’s limited authority under, and directly

violates, the SPA and established Delaware law, and thus this Court should declare that Airgas

is under no obligation to pay the amount therein.

       3.      The Delaware Supreme Court has made clear that accounting firms, acting as

experts, not arbitrators, like RSM in this case, do not have a mandate to address all disputes

that might arise from a stock purchase agreement. On the contrary, settled Delaware law

establishes that when the parties adopt such an expert-not-arbitrator dispute resolution

procedure, it calls for a tailored procedure that assigns only narrow questions to the expert

consistent with its technical expertise, while all other issues are reserved for the plenary

adjudicator, which in this case is this Court under the SPA’s forum selection clause.

       4.      Here, under the SPA, Hudson agreed to purchase Airgas’s shares of Airgas-

Refrigerants, Inc. (“ARI”) for the aggregate purchase price of $220,000,000.00, subject to a

contractually mandated process for determining a Post-Closing Adjustment to such purchase

price, if any. Pursuant to that process, when the parties were unable to agree on certain

components of the Post-Closing Adjustment, they engaged RSM to resolve such disputed

items (the “Disputed Amounts”).

       5.      The SPA limited RSM’s role to “act[] as experts and not arbitrators” to resolve

the Disputed Amounts. Under Delaware law, this language limited the scope of RSM’s

authority to deciding “discrete factual issues within an independent accountant’s expertise.”

Unlike an arbitrator, RSM was not permitted to rule on questions of law, resolve disputes

concerning the interpretation of the SPA, or decide matters outside of its accounting expertise

that would otherwise be reserved for this Court, which the parties designated as the exclusive

forum for resolving disputes outside of RSM’s authority. Yet, RSM did all of those things




                                                 2
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 3 of 22 PageID #: 3



when it issued the RSM Determination: it purported to resolve legal disputes between the

parties as to the meaning of key provisions of the SPA, and drew contested credibility and

factual inferences on matters well outside its limited accounting expertise.

       6.      Worse still, RSM’s unauthorized legal and factual decisions were erroneous

and contrary to the SPA and Delaware law.

       7.      Accordingly, and for the reasons herein, Airgas seeks a declaratory judgment

that it is under no obligation to pay the RSM Determination, which is contrary to the SPA and

Delaware law, and thus, the RSM Determination should be declared null and void (and that

any further proceeding before the independent accountants must correctly apply the SPA and

Delaware law as specified below).

                                             PARTIES

       8.      Plaintiff Airgas, Inc. is a Delaware corporation with its principal place of

business in Radnor, Pennsylvania.

       9.      Defendant Hudson Holdings, Inc. is a Nevada corporation with its principal

place of business in Pearl River, New York.

       10.     Defendant Hudson Technologies, Inc. is a New York corporation with its

principal place of business in Pearl River, New York.

                                 JURISDICTION AND VENUE

       11.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1332(a)(1) and

1332(c)(1). The amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs, and is between citizens of different states.

       12.     Venue in this Court is proper, and this Court has personal jurisdiction over

Defendants pursuant to Section 10.10(b) of the SPA, which states in relevant part:




                                                   3
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 4 of 22 PageID #: 4



               ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
               OF OR BASED UPON THIS AGREEMENT, THE OTHER
               TRANSACTION DOCUMENTS OR THE TRANSACTIONS
               CONTEMPLATED HEREBY OR THEREBY MAY BE
               INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
               STATES OF AMERICA LOCATED IN THE STATE OF
               DELAWARE OR, IN THE EVENT THAT SUCH COURTS DO
               NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH
               LEGAL SUIT, ACTION OR PROCEEDING, IN THE
               CHANCERY COURT FOR THE STATE OF DELAWARE.
               EACH PARTY IRREVOCABLY SUBMITS TO THE
               EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
               SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
               PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY
               MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN
               SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
               SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY
               SUCH COURT. THE PARTIES IRREVOCABLY AND
               UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
               LAYING OF VENUE OF ANY SUIT, ACTION OR ANY
               PROCEEDING IN SUCH COURTS AND IRREVOCABLY
               WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
               SUCH COURT THAT ANY SUCH SUIT, ACTION OR
               PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
               BROUGHT IN AN INCONVENIENT FORUM.

                                FACTUAL BACKGROUND

The SPA and its Relevant Provisions

       13.     On August 9, 2017, the parties executed the SPA whereby Hudson agreed to

purchase from Airgas all of the issued and outstanding shares of common stock of ARI. See

Ex. 1, Recitals.

       14.     Prior to executing the SPA, Hudson had access to a data room containing due

diligence materials pertaining to ARI, and based on the materials in that data room, Hudson

was not only privy to, but fully understood, ARI’s accounting practices and procedures, and

that ARI’s historic accounting practices had been repeatedly determined to be in accordance

with GAAP and audited by reputable accounting firms.




                                               4
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 5 of 22 PageID #: 5



       15.     In the SPA, Hudson agreed to purchase Airgas’s shares of ARI stock for the

aggregate purchase price of $220,000,000.00 (Estimated Purchase Price), subject to the Post-

Closing Adjustment (as explained below). See Ex. 1, § 2.02(a).

       16.     At least five (5) Business Days before the Closing, Airgas was to deliver to

Hudson an Estimated Closing Statement, which was to include a good faith estimate of the

Closing Balance Sheet of ARI, including ARI’s Estimated Closing Working Capital,

Estimated Closing Indebtedness, and Estimated R-22 Value Adjustment (i.e., the inventory of

ARI’s “salable” R-22 Refrigerant Gas, the chief refrigerant gas supplied by ARI) as of the

Closing Date, prepared in accordance with the Accounting Principles. See Ex. 1, § 2.02(b).

       17.     Under the SPA “Accounting Principles” was defined to mean:

               . . . GAAP applied using the same accounting methods, practices,
               principles, policies and procedures, with consistent classifications,
               judgments and valuation and estimation methodologies that were
               used in the preparation of the Annual Financial Statements for
               the most recent fiscal year end as if such accounts were being
               prepared and audited as of a fiscal year end. (See Ex. 1, p. 1)
               (emphasis added).

       18.     The SPA contemplated that, upon Airgas’s provision of the Estimated Closing

Statement, the parties would calculate a Closing Adjustment equal to (A) the Estimated

Closing Working Capital, minus the Target Working Capital, plus (B) Estimated Closing

Indebtedness, plus (C) the Estimated R-22 Value Adjustment, minus (D) an $800,000 credit

to Hudson. See Ex. 1, § 2.02(b)(ii).

       19.     Pursuant to the SPA, within 180 days after the Closing Date, Hudson was to

deliver a Closing Statement to Airgas, which had to include a Closing Balance Sheet, prepared

in accordance with the Accounting Principles, and setting forth Hudson’s calculation of

Closing Working Capital and Closing Indebtedness.




                                                5
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 6 of 22 PageID #: 6



       20.     The Closing Balance Sheet was also to include Hudson’s calculation of items

referred to as the Closing R-22 Value Adjustment and Closing Disposal Adjustment—which

essentially referred to Hudson’s calculation of ARI’s refrigerant gas inventory, adjusted to

exclude, inter alia, certain inventory which Hudson claimed had no value because it could not

be reclaimed in an economically efficient manner or without creating risk of damages to

equipment or employees and cylinders that could not be reused. See Ex. 1, § 2.02(c).

       21.     The SPA contemplated that concurrently with Hudson’s provision of the

Closing Statement, Hudson would calculate a Post-Closing Adjustment equal to (A) the

Closing Working Capital, minus the Estimated Closing Working Capital, plus (B) the Closing

Indebtedness, minus the Estimated Closing Indebtedness, plus (C) the Closing R-22 Value

Adjustment, minus the Estimated R-22 Value Adjustment, minus (D) the Closing Disposal

Adjustment. See Ex. 1, § 2.02(c)(iii).

       22.     As the Delaware Supreme Court has emphasized, it is critically important that

the Post-Closing Adjustment be calculated using the same accounting principles and methods

that were used by the seller pre-Closing, given the limited purpose of such provisions:

               “[W]hen keeping the broader context in mind: it would be awfully
               difficult for the [post-closing adjustment] to fulfill one of its main
               roles, i.e., account for changes in [the] business between signing and
               closing, if one accounting approach was used to complete the
               Financial Statements for signing and another one was used to
               complete the [post-closing adjustment] calculations.” Chicago
               Bridge & Iron Co. N.V. v. Westinghouse Elec. Co. LLC, 166 A.3d
               912, 930 (Del. Supr. 2017).

       23.     The SPA provided for a 45-day Review Period following Airgas’s receipt of

Hudson’s Closing Statement. Before the expiration of the Review Period, Airgas had the right

to object to the Closing Statement and Post-Closing Adjustment by delivering to Hudson a

Statement of Objections setting forth Airgas’s objections by indicating each disputed item or


                                                 6
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 7 of 22 PageID #: 7



amount and the basis for Airgas’s disagreement therewith. Similarly, to the extent Airgas

disagreed with Hudson’s calculation of the amount of R-22 Inventory as inaccurate, Airgas

was to set forth its objections and the underlying basis for the objections. See Ex. 1, §

2.02(d)(ii).

        24.    If the parties were unable to resolve Airgas’s objections to the Closing

Statement and Post-Closing Adjustment within 30-days of Airgas’s delivery of the Statement

of Objections, then any amounts in dispute (Disputed Amounts) were to be submitted for

resolution to RSM pursuant to the Resolution of Disputes process outlined in Section

2.02(d)(iii) of the SPA. See Ex. 1, § 2.02(d)(iii).

        25.     Importantly, in the SPA the parties expressly agreed that RSM was authorized

to act only as an expert and not as an arbitrator in resolving any Disputed Amounts and in

making any adjustments to the Post-Closing Adjustment:

               Resolution of Disputes. If Seller and Buyer fail to reach an
               agreement with respect to all of the matters set forth in the Statement
               of Objections before expiration of the Resolution Period, then any
               amounts remaining in dispute (“Disputed Amounts” and any
               amounts not so disputed, the “Undisputed Amounts”) shall be
               submitted for resolution to the applicable office of RSM US LLP
               . . . (the “Independent Accountants”) who, acting as experts and
               not arbitrators, shall resolve the Disputed Amounts only and make
               any adjustments to the Post-Closing Adjustment, as the case may
               be, and the Closing Statement. (Id.) (emphasis added).

        26.    RSM was to make its determination as soon as practicable within 30 days of

being engaged unless parties agreed to a different timeframe. The SPA further provided that

RSM’s resolution of the Disputed Amounts and adjustments to the Closing Statement and/or

the Post-Closing Adjustment (again, so long as it acted in its limited role “as experts and not

arbitrators”) “shall be conclusive and binding upon the parties hereto.” See Ex. 1, § 2.02(d)(v).




                                                      7
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 8 of 22 PageID #: 8



       27.     The SPA provides that, if Disputed Amounts are submitted to the Independent

Accountants for resolution, any payment of the Post-Closing Adjustment shall be due within

ten Business Days of resolution of the dispute. See Ex. 1, § 2.02(e).

       28.     The SPA included a choice of forum and choice of law provision, which

provides that all matters arising out of or relating to the SPA shall be governed by and

construed in accordance with the laws of the State of Delaware without giving effect to any

choice or conflict of law provision or rule, and that any legal suit, action or proceeding arising

out of or based upon the SPA may be instituted in the Federal Courts of the United States of

America located in Delaware or, in the event that the federal courts do not have subject matter

jurisdiction, in the Chancery Court for the State of Delaware. Ex. 1, § 10.10 (a – b).

The Post-Closing Adjustment Dispute

       29.     The Closing of the transaction governed by the SPA occurred on October 10,

2017, two months after the SPA was executed.

       30.     On April 6, 2018, Hudson delivered to Airgas the Closing Statement required

under Section 2.02(b) of the SPA.

       31.     Following its review of the Closing Statement, on May 18, 2018 Airgas timely

delivered to Hudson a written Statement of Objections, pursuant to Section 2.02(d)(ii) of the

SPA. (the “Statement of Objections”).

       32.     In the Statement of Objections, Airgas indicated certain Disputed Amounts and

set forth the basis for its objections. Additionally, Airgas objected to Hudson’s inaccurate

calculation of the R-22 Inventory in the Closing Statement and provided its own calculation.

       33.     In its Statement of Objections, Airgas also objected on the basis that Hudson

was attempting to re-account the various items in its Closing Statement using a different




                                                  8
  Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 9 of 22 PageID #: 9



accounting approach than had been used by ARI pre-Closing, and that Hudson’s effort to do

so violated the SPA and established Delaware law.

       34.     On October 29, 2018, the parties engaged RSM to resolve the Disputed

Amounts pursuant to the Resolution of Disputes process outlined in Section 2.02(d)(iii) of the

SPA. (the “Post-Closing Adjustment Dispute”).

       35.     Throughout the Post-Closing Adjustment Dispute, Hudson repeatedly

requested that RSM apply definitions of “Accounting Principles” that were inconsistent with

and expressly contrary to the language of the SPA, or stated differently, to use a different

accounting approach than ARI had used pre-Closing.

       36.     In its Initial Submission to RSM, while attempting to distance itself from the

consistency in accounting approach required by the definition of Accounting Principles,

Hudson, perhaps unwittingly, actually made a significant concession: Hudson acknowledged

that “information available to [it] during the due diligence process” was relevant to the post-

closing adjustment process where the SPA required it.

       37.     As such, Hudson conceded that the Post-Closing Adjustment evaluation had to

be based on “the same accounting methods, practices, principles, policies and procedures,

with consistent classifications, judgments and valuation and estimation methodologies” that

ARI used pre-Closing, and which had been made available to Hudson pre-Closing. See Exh.

1, at p. 1 (Definition of Accounting Principles).

       38.     Notwithstanding these concessions, however, Hudson argued to RSM that it

should apply RSM’s view of accounting approaches to be used, regardless of whether that

view was inconsistent with ARI’s historical accounting practices.




                                                    9
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 10 of 22 PageID #: 10



       39.     Hudson also succeeded in having RSM resolve a dispute – namely, whether

certain of ARI’s inventory was “Disposal Inventory” – that was well beyond RSM’s expertise,

and thus, was not a proper subject to RSM to determine under the SPA and Delaware law.

       40.     The parties agreed to define Disposal Inventory in the SPA as “(i) mixed or

contaminated REC Inventory or Non-R-22 Inventory that cannot be reclaimed in an

economically efficient manner or which cannot be reclaimed without creating a risk of damage

to equipment or a risk of harm to employees, and (ii) cylinders, which as a result of their

contents or condition, cannot be reused.” See Exh. 1, at p. 4 (Definition of Disposal

Inventory).

       41.     RSM focused this issue into an alleged dispute about the refrigerant gas

reclamation industry, something obviously RSM was not competent or authorized to decide.

       42.     In particular, Hudson submitted to RSM a declaration of Riyaz Papar, the

Director of Global Energy Services for Hudson Technologies, dated February 13, 2019 (the

“Papar Declaration”).

       43.     In his Declaration, Mr. Papar declared his familiarity “with the chemistry and

engineering principles relating to the handling, processing and separation of mixed and used

refrigerant gases,” and “the factors that are necessary in deciding whether it is economically

efficient to process mixed and used refrigerant gases.”

       44.     Mr. Papar marshaled his 26-plus years of experience in mechanical

engineering and the energy industry, and, based on such experience and expertise, explained

the process of distillation (reclamation) and gas separation (fractional distillation).

       45.     Upon explaining the relevant processes, in his Declaration, Mr. Papar provided

RSM with certain determinations that he made on behalf of Hudson—including




                                                  10
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 11 of 22 PageID #: 11



determinations regarding the purported economic inefficiency of taking certain actions, such

as (1) attempting to process mixed gases below a 70% purity threshold; (2) attempting to

process azeotropic gases; and (3) attempting to process gases that are above a 70% purity

where virgin gas can be purchased at a lower actual price than the cost to Hudson of processing

the gas, or where the opportunity cost of using distillation capacity to process the gas is too

great.

         46.   But, in the Hudson Initial Submission, Hudson conceded that issues of

contractual interpretation relating to the definition of Disposal Inventory and/or

determinations of whether Inventory could be reclaimed in an economically efficient manner

were not within the realm of the “accounting expertise” of RSM: “Unlike some of the other

adjustments at issue, the determination of what is “disposal Inventory” is not tied to the

Accounting Principles….Instead, the controlling question is determining what qualifies as

Disposal Inventory is simply whether the gases at issue can ‘be reclaimed in an economically

efficient manner.’”

         47.   Airgas consistently objected to these tactics and reminded RSM of its limited

authority. For example, on March 27, 2019, Airgas submitted a Reply Submission Regarding

disputed Post-closing Adjustments Proposed by Hudson to RSM (“Airgas Reply

Submission”). In the Airgas Reply Submission, Airgas reminded RSM that the terms and

conditions of the SPA “govern” and are “the basis for the resolution of this dispute” and that

“[t]he SPA provides that both the Closing Statement and Post-Closing Adjustments shall be

in accordance with the ‘Accounting Principles.’”

RSM’s Exceeds its Authority in its Determination of the Post-Closing Adjustment Dispute

         48.   On June 13, 2019, RSM provided the parties with its determination of the Post-

Closing Adjustment Dispute.

                                                11
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 12 of 22 PageID #: 12



       49.       In the RSM Determination, RSM made determinations with respect to eight

specific Disputed Amounts (Item Nos. 1-8), which were categorized as follows:

          ITEM NO.                       DESCRIPTION                   AWARD TO HUDSON
 Item 1                            Lower of Cost (“LCM”) or                       $747,701
                                   Net Realizable Value
                                   (“NRV”) Adjustment for R-
                                   410A
 Item 2                            Lower of Cost or NRV                                 $2,827,700
                                   Adjustment for UR and
                                   Mixed Gas
 Item 3                            Disposal Costs for UR and                            $1,567,652
                                   Mixed Gas
 Items 4 and 8                     Lower of Cost or NRV                                   $123,590
                                   Adjustment for Retest Gas
 Item 5                            Slow Moving Inventory                                  $633,977
                                   Reserve
 Items 6 and 7                     Credit Memo Transactions                                $69,574
                                   including Agas
 TOTAL AWARDED                                                                          $5,970,194
 TO HUDSON


       50.       The RSM Determination itself makes clear that RSM went outside of the

limited role permitted by the SPA and Delaware law, and in doing so, committed numerous

critical errors and engaged in authorized decision-making.

       51.       In the refrigerant gas business, reclaiming gases is a standard practice. The

SPA defines “Disposal Inventory” to include, in part, “mixed or contaminated REC Inventory

or Non-R-22 Inventory that cannot be reclaimed in an economically efficient manner or which

cannot be reclaimed without creating a risk of damage to equipment or a risk of harm to

employees.” See Ex. 1, at p. 4 (emphasis supplied).

       52.       The RSM Determination made it clear that, acting as a judicial

officer/arbitrator (not as an expert limited to “accounting expertise”), it purported to base its

conclusions on the opinions and determinations provided by Hudson’s purported “expert” in



                                                 12
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 13 of 22 PageID #: 13



the Papar Declaration on gas reclamation. The RSM Determination even made it clear that

instead of functioning in RSM’s limited role of deciding discrete factual issues within RSM’s

accounting expertise, RSM engaged in credibility determinations on issues Hudson had

admitted were outside of RSM’s accounting expertise.

       53.     In particular, in connection with its award of $2,917,281 to Hudson with

respect to Item 2, RSM stated as follows:

               We found the declarations of Riyaz Papar to be credible and
               supportive of [Hudson’s] position that it is not economically
               efficient to process: a) mixed gas less than 70% purity; b) azeotropic
               gas, and c) gases above a 70% purity where the cost of a particular
               virgin gas is less than the associated cost to process that gas. We did
               not find that the declaration of Benjamin Jurcik adequately refuted
               Riyaz Papar’s claims

       54.     This determination by RSM effectively reversed in whole the entire accounting

methodology previously and consistently utilized by ARI in conjunction with UR and Mixed

Gases and rendered all such gases Disposal Inventory under the SPA.

       55.     As another example of the RSM Determination violating the parties’

agreement in the SPA and established Delaware law, the RSM Determination concludes that

certain mixed gases “cannot be reclaimed in an economically efficient manner” – even though

that “factual” determination has nothing to do with RSM’s limited “accounting” expertise.

RSM cites matters such as lack of evidence or past reclamation and capital investment

required to reclaim such mixed gases as support, but each are clearly matters of fact well

beyond its limited “accounting” expertise, as well as being completely unrelated to accounting

matters. Additionally, the RSM Determination goes so far as to comment on the purported

lack of certain language in the parties’ SPA as purported bases for the RSM Determination.

Again, this conclusively proves that RSM went well beyond its limited role of “expert” for

“accounting expertise” provided by the parties’ SPA.

                                                 13
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 14 of 22 PageID #: 14



       56.     Moreover, RSM’s interpretation was erroneous and not permissible because it

diverged sharply from the language of the SPA, which clearly provides an objective test –

defining “Disposal Inventory” as such inventory that “cannot be reclaimed in an economically

efficient manner,” regardless of whether any party actually does so.

       57.     Under prevailing Delaware law, which governs the SPA, the “expert-not-

arbitrator” language in Section 2.02(d)(iii) that conveyed authority to RSM to make an expert

determination with respect to Disputed Amounts signaled the parties intent to limit the scope

of RSM’s authority to “discrete factual issues within an independent accountant’s expertise.”

       58.     The fact that Mr. Papar’s expert opinion was necessary to provide RSM with a

roadmap for its determinations plainly demonstrates that the factual issues involved in making

these determinations were not within RSM’s expertise, and RSM went beyond the scope of

its authority under the SPA. Put simply, the issues involved in making the determinations in

the RSM Determination went beyond the allowable discrete factual issues within an

independent accountant’s expertise that the parties intended for RSM to decide.

       59.     RSM’s re-accounting using different approaches than had been used by ARI

pre-Closing demonstrates that RSM went beyond the scope of its authority under the SPA

(and violated Delaware law).

       60.     Moreover, the “expert-not-arbitrator” language in Section 2.02(d)(iii) did not

empower RSM to rule on questions of law, or to interpret the SPA.

       61.     Nevertheless, RSM did so by improperly interpreting key defined terms of the

SPA.

       62.     RSM improperly engaged in the legal exercise of interpreting the SPA’s

definition of “Accounting Principles” in making its determinations.




                                                14
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 15 of 22 PageID #: 15



       63.      RSM improperly engaged in the legal exercise of interpreting the SPA’s

definition of “Disposal Inventory” in making its determinations.

       64.      Just as it did by improperly interpreting “Account Principles,” RSM exceeded

the scope of its authority in interpreting the term “Disposal Inventory” as well as other

provisions of the SPA.

       65.      In resolving the parties’ dispute over the proper calculation of the Closing

Balance Sheet, instead of applying (as the SPA required) the SPA’s textual definition of

“Accounting Principles”—which is “GAAP applied using the same accounting methods,

practices, principles, policies and procedures, with consistent classifications, judgments and

valuation and estimation methodologies that were used in the preparation of the Annual

Financial Statements for the most recent fiscal year . . .”—RSM rewrote the SPA’s

definition of “Accounting Principles” to mean GAAP applied using RSM’s view of how the

accounting could or should have been done.

       66.      For example, the RSM Determination ignores ARI’s historical accounting

practices in connection its supply of inventory, and instead, alters the analysis (in violation of

the SPA and Delaware law) to conclude that it considered ARI’s time frame excessive as a

current asset based on trailing twelve months sales. Again, RSM’s determination is not

supported by and indeed, is contradicted by, ARI’s historic practices and the Accounting

Principles. Again, this determination in the RSM Determination conclusively establishes that

RSM went well beyond its limited role of “expert” for “accounting expertise” provided by the

parties’ SPA, and that RSM improperly interpreted and rejected the parties’ SPA and

Delaware law.




                                                  15
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 16 of 22 PageID #: 16



        67.    Acting outside of its authority, and pretending as if it were the Court chosen

by the parties to resolve their disputes, RSM took it upon itself to cut out of the definition of

“Accounting Principles” the requirement that it use the same accounting methods, practices,

principles, policies and procedures that were actually used by ARI in the preparation of the

most recent fiscal year’s Annual Financial Statements, and concluded that the Closing Balance

Sheet should be calculated consistently with its view of what GAAP requires, or with its view

of what ARI’s historical policy required (so long as such policy was consistent with RSM’s

view of what GAAP required), regardless of whether such calculations were inconsistent with

the methods, practices, classifications, judgments and valuation and estimation

methodologies that were actually used by ARI in the preparation of the prior year’s financial

statements.

        68.    Because RSM improperly undertook a function that was entirely legal in

nature, its determination in the RSM Determination must be set aside, and declared null and

void.

        69.    What is more, RSM’s misinterpretation of the SPA’s definition of “Accounting

Principles,” which infected its determinations throughout its RSM Determination, was wrong

as a matter of settled Delaware law.

        70.    The Delaware Supreme Court has explained that definitions of “Accounting

Principles” nearly identical to the definition the parties used in the SPA require that post-

acquisition calculations require the parties to “continue using the accounting approach [seller]

had been using in the normal course of business before the transaction for the calculations up

to and through closing.”




                                                 16
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 17 of 22 PageID #: 17



       71.     A proper interpretation of the SPA’s definition of “Accounting Principles”

requires RSM to apply the accounting approach that ARI had actually used in the normal

course of business in preparing the Annual Financial Statements for the prior fiscal year.

       72.     Furthermore, RSM was not entitled to disregard ARI’s historical accounting

practices.

       73.     The RSM Determination reveals that instead of applying the Accounting

Principles as defined by the parties in the SPA, RSM was misled by Hudson into engaging in

a re-accounting in connection with the Disputed Amounts using different accounting

approaches than had been used by Airgas to complete the Financial Statements and pre-

Closing in the Estimated Closing Statement.

The Payment Demand

       74.     On June 17, 2019, counsel for Hudson sent a letter to Airgas and its counsel

demanding, inter alia, a wire payment on or before June 27, 2019 of the $5,970,194 Disputed

Amounts allegedly owed to Hudson pursuant to the purportedly “conclusive and binding”

RSM Determination (the “Payment Demand”).

       75.     Since, for the reasons set forth above, Airgas contends that the RSM

Determination is not “conclusive and binding” with respect to the Disputed Amounts, and that

the sums identified and demanded in the Payment Demand are not properly due and owing, a

dispute exists between the parties with respect to the adjustment that is to be made to the

Closing Statement and/or the Post Closing Adjustment.

                         COUNT I – DECLARATORY JUDGMENT

       76.     Airgas hereby incorporates by reference all preceding paragraphs of this

Verified Complaint as though the same were fully set forth herein.




                                                17
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 18 of 22 PageID #: 18



       77.     The SPA is a valid and enforceable contract governing the relationship

between Airgas and Hudson.

       78.     The SPA provides that the parties were to submit any Disputed Amounts and

Undisputed Amounts to RSM for resolution consistent with the agreement and limitations set

forth in the SPA.

       79.     The SPA provides that RSM was authorized to “act[] as experts and not

arbitrators” in resolving any Disputed Amounts and making any adjustments to the Post-

Closing Adjustment.

       80.     Under prevailing Delaware law, which governs the SPA, the language limiting

RSM’s mandate to “act[] as experts and not arbitrators” expressly limited RSM’s authority to

deciding “discrete factual issues within an independent accountant’s expertise” with respect

to any Disputed Amounts. RSM was not permitted to rule on questions of law, RSM was not

permitted to interpret the SPA and RSM was not permitted to make credibility determinations

and/or factual determinations in areas outside of its discrete “accounting expertise.”

       81.     Despite the express limitations on its authority, RSM exceeded the scope of its

mandate when it purported to resolve disputed interpretations of key defined terms of the SPA,

including “Accounting Principles” and “Disposal Inventory.”

       82.     RSM’s determinations of these purely legal questions were inconsistent with

the parties’ intent to limit RSM’s role to that of an expert, not an arbitrator.

       83.     RSM misinterpreted the defined terms “Accounting Principles” and “Disposal

Inventory.”




                                                  18
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 19 of 22 PageID #: 19



       84.     In addition, RSM improperly made credibility determinations and resolved

factual issues outside of its limited and discrete “accounting expertise” – the only area under

the SPA it was permitted to make “expert” determinations.

       85.     A proper interpretation of “Accounting Principles” requires RSM to apply the

accounting approach that ARI had actually used in the normal course of business in preparing

the Annual Financial Statements for the prior fiscal year, or stated differently, pre-Closing.

       86.     A proper interpretation of “Disposal Inventory” requires that an objective test

be applied, and that the Court, not the accounting expert, decide disputed questions of fact

regarding the refrigerant gas industry.

       87.     RSM’s exceeding of its limited role of an expert, and the legal errors

contaminating its determinations render the RSM Determination nonconclusive and

nonbinding, and therefore the RSM Determination is nonconclusive and nonbinding with

respect to the Disputed Amounts.

       88.     The Payment Demand conveys Hudson’s position that the RSM Determination

is “conclusive and binding” with respect to the Disputed Amounts.

       89.     Accordingly, there is an actual controversy between Airgas and Hudson with

respect to whether the RSM Determination is “conclusive and binding” with respect to the

Disputed Amounts.

       90.     The issue is ripe for judicial determination, and a declaratory judgment

clarifying the parties’ respective contractual rights and obligations is appropriate.

       WHEREFORE, Airgas respectfully requests that the Court enter judgment in its favor

and against Hudson as follows:




                                                 19
Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 20 of 22 PageID #: 20



       a) Declaring that Section 2.02(d)(iii) of the SPA, which provides that RSM was

          authorized to “act[] as experts and not arbitrators” in resolving any Disputed

          Amounts and making any adjustments to the Post-Closing Adjustment limited

          RSM’s authority to deciding “discrete factual issues within an independent

          accountant’s expertise” with respect to any Disputed Amounts as limited in the

          SPA; and

       b) Declaring that Section 2.02(d)(iii) of the SPA did not permit RSM to make

          decisions beyond RSM’s limited authority specific to its accounting expertise,

          including making determinations on questions of law, interpretations of any

          terms of the SPA and/or resolving factual and credibility determinations

          outside of RSM’s limited and discreet “accounting expertise;” and

       c) Declaring that RSM exceeded the scope of its mandate under Section

          2.02(d)(iii) of the SPA by improperly ruling on questions of law and

          interpreting the contractual terms “Accounting Principles” and “Disposal

          Inventory” and in resolving factual and credibility determinations on topics

          which were outside of RSM’s “accounting” expertise; and

       d) Declaring that RSM exceeded the scope of its mandate and committed legal

          error as to its analysis and application of Accounting Principles and Disposal

          Inventory; and

       e) Declaring that, as a result of the legal errors described herein, the RSM

          Determination in not conclusive and binding, and that Airgas is under no

          obligation to pay the amount in the RSM Determination and Payment Demand;

          and




                                          20
Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 21 of 22 PageID #: 21



       f) Declaring that the proper interpretation of “Accounting Principles,” as that

          term is defined in the SPA requires RSM (and/or any other party acting as the

          Independent Accountants) to apply the accounting approach that ARI had

          actually used in the normal course of business pre-Closing; and.

       g) Declaring that the proper interpretation of “Disposal Inventory” as that term is

          defined in the SPA is based on the application of an objective test pursuant to

          the intent of the parties and provided in the definition of “Disposal Inventory;”

          and

       h) Declaring, as the plenary adjudicator of the parties’ disputes outside of RSM’s

          limited authority, that Airgas’s calculation of Disposal Inventory is correct;

          and

       i) Directing that the Post-Closing Adjustment Dispute be sent back to RSM

          (and/or any other party agreed-upon by the parties to act as the Independent

          Accountants); and

       j) Directing that RSM (and/or any other party acting as the Independent

          Accountants) issue a determination resolving the Disputed Amounts consistent

          with these declarations; and

       k) Granting Airgas such other and further relief as the Court deems just and

          proper.




                                           21
 Case 1:19-cv-01222-RGA Document 1 Filed 06/27/19 Page 22 of 22 PageID #: 22



                                   BLANK ROME LLP

Dated: June 27, 2019         BY:   /s/ Larry R. Wood, Jr.
                                   Larry R. Wood, Jr. (No. 3262)
                                   Adam V. Orlacchio (No. 5520)
                                   1201 N. Market Street, Suite 800
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 425-6400
                                   Facsimile: (302) 425-6464
                                   LWood@BlankRome.com
                                   Orlacchio@BlankRome.com

                                   Martin S. Krezalek (pro hac vice to be filed)
                                   1271 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 885-5130
                                   Facsimile: (212) 885-5001
                                   MKrezalek@BlankRome.com

                                   Attorneys for Plaintiff, Airgas, Inc.




                                     22
